                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND


In re Application of Daniel Snyder for an Order
Directing Discovery from                            Civil Action No. 1:20-cv-02705-ELH
Moag & Co., LLC Pursuant to
28 U.S.C. § 1782                                    REDACTED VERSION



                 PETITIONER DANIEL SNYDER’S OPPOSITION TO
              RESPONDENT’S MOTION FOR LEAVE TO FILE SURREPLY

        Petitioner Daniel Snyder (“Petitioner” or “Mr. Snyder”), through undersigned counsel,

hereby files this Opposition to Respondent’s Motion for Leave to File Surreply, which was

attached as Exhibit A to Respondent’s Supplemental Rule 104.7 Certificate (Dkt. Nos. 15 & 16).

As a threshold matter, Respondent Moag & Co., LLC’s (“Respondent” or “Moag”) motion to file

a meritless surreply should be denied as procedurally and substantively deficient.         Moag’s

Supplemental Rule 104.7 Certificate and its Motion for Leave to File Surreply pleadings – which

improperly annexes the proposed surreply as an exhibit without being granted leave by the Court

— consists of nothing more than blatant misrepresentations regarding Petitioner and his counsel,

and is a transparent attempt by Moag to generate additional negative publicity about Petitioner,

all the while purporting to deny any role in the underlying corrupt disinformation campaign for

which Petitioner sought information and documents from Respondent. Moag’s attempt to have a

“second bite at the apple” by rehashing arguments and advancing equally flawed new arguments

falls short, as Moag has failed to satisfy the standard set forth in the Federal and Local Rules to

permit a party to file a surreply.

        With respect to Moag’s Supplemental Rule 104.7 Certificate, Moag grossly misstates the

facts and the law to skew both in its favor. On the date of the parties’ meet and confer on
December 11 2020, counsel for Moag provided counsel for Petitioner its 127 page Motion for

Leave to File Surreply pleadings merely 30 minutes prior to the parties’ conference. Doing so

simply did not provide counsel for Petitioner with sufficient time to review the proposed

pleadings to be in a position to even engage “in substantive discussion on the arguments Moag

had raised,” as Moag argues in its certificate. See Cert. (Dkt. Nos. 15 & 16) 1.       In fact, the

timing of counsel for Moag’s disclosure suggests that Moag provided Petitioner its Motion for

Leave to File Surreply pleadings in an effort to have them improperly included in Petitioner’s

renewed Motion to Compel — not for meet and confer purposes. Despite this, and as expressly

stated in Petitioner’s Certificate Required by D. Md. Local Civil Rule 104.7, Petitioner did not

include Moag’s Surreply as a part of its submission to the Court because the local rules explicitly

state that “[u]nless otherwise ordered by the Court, surreply memoranda are not permitted to

be filed . . . .” See D. Md. Local Civil Rule 105.2(a) (emphasis added). Because Moag neither

sought nor obtained such relief, Petitioner was not permitted by the Court’s local rules to include

such pleading as a part of its filing.

        Even if the Court were to look beyond Moag’s egregious breach of this Court’s rules,

Moag’s motion for leave still must be denied because it is improper on two dispositive bases.

First, Moag incorrectly accuses Petitioner of raising “new” allegations, arguments, and/or

authorities in his Reply; however, all arguments addressed in Petitioner’s Reply were properly

raised in his initial motion and/or in direct response to Moag’s Opposition. Second, Moag uses

its Surreply as another opportunity to generate negative publicity regarding Petitioner — which

has been Moag’s underlying motive since the beginning of this process and further reinforces the

sheer lack of credibility to Moag’s denials that it is in possession of further responsive

information and/or phone records confirming the calls that Petitioner independently is aware



                                               -2-
took place during the operative time period with key players in the underlying corrupt

disinformation campaign. Accordingly, and as more fully described below, the Court should

deny Moag’s requested relief or, alternatively, permit Petitioner to file a “sur-surreply” under D.

Md. Local Civil Rule 105.2(a) so that Petitioner has an opportunity to respond to Moag’s false

statements.1

    I.     THE STANDARD SET FORTH IN THE FEDERAL AND LOCAL RULES FOR
           REQUESTING LEAVE TO FILE A SURREPLY

         The Federal Rules of Civil Procedure do not contemplate surreplies or other responses to

reply briefs, however styled. See Maccaferri Gabions, Inc. v. U.S. Dep’t of Justice, 1996 U.S.

Dist. LEXIS 22969, at *22 (D. Md. Mar. 26, 1996) (“The Federal Rules of Civil Procedure do

not contemplate responses to reply memoranda. Counsel should brief their cases fully in the

pleadings permitted as of right.”) (citing Hurt v. U.S., 889 F. Supp. 248, 249 n. 1 (S.D. W. Va.

1995)); see also Franklin v. BWW Law Grp., 2016 U.S. Dist. LEXIS 63265, at *6 n. 3 (D. Md.

May 12, 2016) (denying plaintiff’s motion for a surreply, though “styled as a motion to dismiss

the reply[,]” and noting that “the Federal Rules of Civil Procedure do not contain a mechanism

permitting parties to dismiss reply memoranda”). Moreover, the Local Rules make clear that

surreplies are strongly disfavored. See D. Md. Local Civil Rule 105.2(a); see also Roach v.

Navient Solutions, Inc., 165 F. Supp. 3d 343, 351 (D. Md. 2015) (“Surreplies are highly

disfavored in this District.”). As a result, a party must obtain a Court order before being

permitted to file a surreply. See D. Md. Local Civil Rule 105.2(a) (“Unless otherwise ordered by

the Court, surreply memoranda are not permitted to be filed.”) (emphasis added).



1
  Should the Court grant Respondent leave to file its surreply, Petitioner does not waive and hereby expressly
reserves the right to move this Court to seal portions of Respondent’s highly inflammatory surreply. For these
reasons, should the Court grant Respondent leave to file its surreply, Petitioner respectfully requests that the Court’s
order prohibit the actual filing of the surreply until such times as the Court rules on Petitioner’s motion to seek to
have the surreply redacted or sealed.

                                                         -3-
       Whether to grant a surreply is a decision that rests within the discretion of the trial court.

See, e.g., EEOC v. Freeman, 961 F. Supp. 2d 783, 801 (D. Md. 2013) (citing Chubb & Son v. C

& C Complete Servs., LLC, 919 F. Supp. 2d 666, 679 (D. Md. 2013)). Indeed, the only time

when surreplies may be considered is “when the moving party would be unable to contest

matters presented to the court for the first time in the opposing party’s reply” — which did not

occur here. See Khoury v. Meserve, 268 F. Supp. 2d 600, 605 (D. Md. 2003), aff’d, 85 F. App’x

960 (4th Cir. 2004) (per curiam) (citing Lewis v. Rumsfeld, 154 F. Supp. 2d 56, 61 (D.D.C.

2001)). Thus if the party seeking to file a surreply could have raised in its opposition the same

arguments that it intends to present in the surreply, leave should be denied. See Myles v. Rent-A-

Ctr., Inc., 2016 U.S. Dist. LEXIS 71028, at *16 n. 5 (D. Md. May 31, 2016) (“Defendants’

proposed surreply is not directed to any contentions appearing for the first time in Plaintiffs’

reply brief . . . . Defendants could have raised [their desired argument] in their opposition brief,

and the Court declines to consider it now.”). Accordingly, the party who seeks to file a surreply

must show that some part of the reply brief raises a new matter, outside the scope of the previous

briefs. See Pedersen v. Geschwind, 141 F. Supp. 3d 405, 410 (D. Md. 2015) (“Plaintiff has not

demonstrated that any aspect of Defendants’ reply memorandum falls outside the scope of

argument framed by the earlier papers. Consequently, Plaintiff’s Request for Leave to File a

Surreply will be denied.”).

    Merely asserting that a reply brief is wrong and should be corrected is not, by itself, reason

to justify a surreply. See Khoury, 268 F. Supp. 2d at 605-06. Precedent also dictates that

surreplies should not be permitted where they would not affect the outcome of the motion if

considered. See, e.g., Chubb & Son, 919 F. Supp. 2d at 679 (granting motion to strike surreply in

part because “the surreply would not alter the Court's analysis.”); see also Roach, 165 F. Supp.



                                               -4-
3d at 351 (noting that even if a surreply were permitted, the “proposed surreply would be of little

use to [the Court]”).

 II.    MOAG IMPROPERLY USES THE SURREPLY TO REARGUE ITS
        PREVIOUSLY STATED POSITIONS, NOT TO ADDRESS ANY “NEW”
        ARGUMENTS

       Moag falsely asserts that Petitioner raised a laundry list of entirely “new” issues in its

Reply, thus justifying a surreply because these matters have not previously been raised and Moag

has had no opportunity to state its position. This claim is entirely false and blatantly misstates

the record.

       As set forth in Petitioner’s Motion to Compel, Petitioner demanded that Moag produce

“phone records, text messages, and other communications with all third parties, including but not

limited to                          and                     , prior to and after the Defamatory

Articles, concerning Snyder, the Defamatory Articles, and any other anticipated or actual

negative publicity concerning Petitioner.” See Exh. A (Dkt. No. 12-1) 2. This request was

plainly within the scope of the subpoena that was issued to Moag, and was a proper area of

inquiry related to the Indian Proceeding.

       In response to Petitioner’s arguments in its moving papers, Moag conceded in its

Opposition and supporting documents that its principal, Mr. John Moag, communicated with

               by text message: See Exhibit B (Dkt. No. 12-2) 13, 11-141 (stating that its

principal, John Moag, “knows he and                      exchanged a few texts, including

family pictures.”). Moag also conceded that relevant phone records reflecting the time period

requested by Petitioner could in fact be obtained through Moag’s phone carrier, Comcast. Id. at

12. Notwithstanding these admissions that responsive documents exist and are within Moag’s

exclusive control to access and obtain, Moag conditioned further attempts to actually obtain such



                                               -5-
records on Petitioner’s production of “purported proof” — which would require Petitioner to

disclose his own confidential investigative material and evidence — to either Moag or the Court.

Id. Moag’s absurd attempt to shift the burden onto Petitioner to “prove” that Moag had such

admitted communications lacks any logical sense. Furthermore, as noted in Petitioner’s Reply,

Moag’s “supplemental production” contained heavily redacted phone records that rendered them

largely useless to Petitioner. See id. at 37-141.

       Petitioner’s Reply responded directly to Moag’s Opposition by requesting (a) unredacted

phone records (which have been requested since his initial motion) and (b) documents Moag

addressed in its own discovery letter. See Exh. C (Dkt. No. 12-3) 9-10. First, Petitioner

requested Moag to produce its previously redacted phone records without any redactions and

without a protective order. Id. at 9. Petitioner has repeatedly made this request since his initial

motion to compel and when Moag did produce such documents along with its Opposition, they

contained numerous redactions which prompted Petitioner’s request in his Reply.

       The remaining two requests in Petitioner’s Reply are based on statements made in

Moag’s own discovery letter: (1) the text messages Moag explicitly referenced between its

principal, John Moag, and              ; and (2) additional phone records from Moag’s carrier for

the requested time period given that it clearly has the capability to do so. Id. a 10. In direct

contrast to Moag’s representations in its pleadings, Moag raised the topics of text messages and

phone records, which Petitioner responded to — and requested — in his Reply.

       In fact, in Moag’s Surreply, it incorrectly asserts that Petitioner raised a laundry list of

entirely new issues in its Reply, thus justifying a surreply because these matters have not

previously been raised and Moag has had no opportunity to state its position. Cert. (Dkt. No 16)




                                                -6-
10. However, of the nine (9) points delineated in Moag’s Surreply, only three (3) involve even

potentially “new” requests (with Petitioner’s response in bold):

      1. Complete Production. Moag argues that Petitioner has “never mentioned” his request
       for “full and complete production of phone records, text messages and emails.” This is
       false given Petitioner’s initial request in his Motion to Compel for “phone records,
       text messages, and other communications with all third parties . . . .” See Exh. A
       (Dkt. No. 12-1) 2.

      2. Unredacted Phone Records. Moag argues that Petitioner seeks, for the first time in
       its reply, Moag’s “entire, unredacted phone bills . . . .” Petitioner has repeatedly
       requested Moag to produce phone records since his Motion to Compel. See id.
       Petitioner could not have previously raised the issue of the phone records being
       unredacted given that Moag produced such records for the first time concurrent
       with filing his Opposition. Accordingly, Petitioner duly responded to the contents of
       Moag’s Opposition in his Reply. See Khoury, 268 F. Supp. 2d at 605-06 (finding that
       a surreply is generally not permitted where the reply is merely responsive to an
       issue raised in the opposition).

      3. Other Phone Records. Moag argues that Petitioner requests, for the first time in his
       reply, it to “retrieve and produce all of his phone records from the phone company from
       January 2020 to October 2020, even though Respondent has produced his copies of those
       records in that time frame.” This is incorrect: in Moag’s discovery letter, it stated
       that “COMCAST has refused” to produce phone records dating back to July 7,
       2020 but if Petitioner would produce “proof,” then it would “revisit discussions with
       COMCAST as necessary.” See Exh. B (Dkt. No. 12-2) 12. Given that Moag raised
       its ability to request those records from COMCAST for the first time in its
       Opposition, Petitioner had to request such documents in its Reply.

The remaining allegations in Moag’s list include baseless claims of “[u]nsupported assertions,”

“[t]wisting Respondent’s request for evidence . . . into a demand,” “[f]alsely contending that

Respondent did not use the search terms provided,” “[m]isrepresenting Respondent’s conditional

release of the unredacted phone records,” and “[a]sserting that Respondent’s document

production is somehow incomplete[.]” These are garden-variety objections to the tone and

substance of Petitioner’s arguments: they are not a conclusive demonstration that Petitioner

raised wholly new topics on reply, as would be required to justify a surreply.




                                               -7-
        Notwithstanding Moag’s conclusory label that these are new items, it is clear that the

thrust of Moag’s position is that Petitioner’s arguments purportedly are incorrect, not that they

are new.2 See Khoury, 268 F. Supp. 2d at 606 (stating, where a party sought surreply partly on

the basis that the other party misstated the law and the facts in its reply, that this was not “a new

matter”). Thus, the bulk of Moag’s argument is entirely unresponsive to the proper standard to

justify a surreply, and Moag has not carried its burden as a result. Further, Moag has had ample

opportunity to defend the merits of its position on these matters in its Opposition. The items

Moag challenges simply do not amount to Petitioner veering into entirely new topics, as would

be required to establish that a surreply is warranted.

        Khoury v. Meserve is one of this Court’s leading cases on the determination of whether a

surreply is proper, and is highly instructive in this instance. In Khoury, the plaintiff sought

review of administrative decisions upholding the termination of her employment, and the

defendant subsequently moved for summary judgment. 268 F. Supp. 2d at 605. The plaintiff

opposed the defendant’s motion by arguing that further discovery was needed under Fed. R. Civ.

P. 56(f); the defendant properly replied; and the plaintiff sought the Court’s leave to file a

surreply, arguing that the defendant had raised new arguments in its opposition. Id.

        The Khoury Court denied plaintiff’s request, for several reasons. First, the Court found

that the plaintiff herself introduced the Rule 56(f) matter of additional discovery; thus, the

defendant’s reply was not raising a new subject, and since plaintiff already had the opportunity to

support her 56(f) argument when she initially raised it, she would not be denied the chance to

address the issue without a surreply. Id. at 606. Second, one of the intended topics of the

plaintiff’s surreply — exhaustion of administrative remedies — had already been raised in

2
  For the reasons already briefed by the parties, including in the Reply, Moag’s objections to the merits of
Petitioner’s arguments are meritless; but in any event, the Court is amply equipped to weigh these disputes without
need for a surreply.

                                                       -8-
defendant’s moving papers, and thus plaintiff had had fair opportunity to challenge it in ordinary

briefing. Id. Third, although the plaintiff contended that the defendant’s reply mischaracterized

the administrative record and the proper standard of review, which the Court found that such an

argument that the reply got certain issues wrong is not an argument that the reply raises new

matter and therefore does not justify a surreply. Id.

       Moag’s Motion for Leave to File Surreply suffers from similar flaws as that in Khoury.

As a threshold matter, most if not all of the items that Moag finds fault with are simply

elaborations on the arguments already raised in Petitioner’s moving brief, which is entirely

typical and proper for a reply.      New phrasings of previously-made arguments are hardly

“extraordinary” and by definition are not “matters presented to the court for the first time in . . .

reply.” Maccaferri, 1996 U.S. Dist. LEXIS 22969, at *22; Khoury, 268 F. Supp. 2d at 606.

Because Petitioner’s arguments were made on reply, they naturally reflect points raised in

Moag’s Opposition; as noted by the Khoury Court, this shows that a surreply is not warranted,

because the party seeking the surreply itself introduced the “new” subject matter, and thus

already had an opportunity to state its position. Simply put, the mere fact that Petitioner has

further developed his original arguments, as replies exist to permit, does not justify a surreply.

       Consistent with the demanding standard required for a surreply, this Court’s precedents

clearly and consistently hold that a respondent, such as Moag, does not get a second bite at the

apple by way of a surreply merely because it disputes points in the moving party’s reply. See,

e.g., McClain v. Wells Fargo Bank, 2018 U.S. Dist. LEXIS 39197, at *24 (D. Md. Mar. 8, 2018)

(“In her Motion, McClain seeks leave to [file a surreply] because she disagrees with various

arguments and terminology used in the reply brief. Having reviewed McClain’s arguments for a

sur-reply, the Court concludes that no exceptional circumstances exist necessitating the filing of



                                                -9-
a sur-reply.”); Maccaferri, 1996 U.S. Dist. LEXIS 22969, at *23 (denying surreply because

plaintiff “seeks to reargue points that it had already addressed in previous briefs”). This is the

central, fatal flaw in Moag’s motion.

        In sum, the Federal Rules and Local Rules contemplate one sequence for motion practice:

a moving brief, an opposition, and a reply. See D. Md. Local Civil Rule 104.8(a) (setting forth

briefing schedule for a motion, opposition, and reply). Indeed, numerous courts disfavor even

the reply.     See, e.g., E.D.N.C. R. 7.1(g) (replies not permitted for discovery motions and

discouraged as to non-discovery motions). This Court’s Local Rules admit the rare possibility of

a surreply, but the text itself and the Court’s precedents are clear that it is “highly disfavored.”

Roach, 165 F. Supp. 3d at 351; see also Chubb & Son, 919 F. Supp. 2d at 679 (“surreplies are

disfavored in this District”); Maccaferri, 1996 U.S. Dist. LEXIS 22969, at *22 (“in certain

extraordinary cases rebuttal briefs may be appropriate but counsel must be able to explain why

they were unable to brief the issues of the case fully in the briefs that were permitted.”)

(emphasis added) (internal citation omitted).3 Here, Moag is not asking for a minor indulgence,

but a rare and exceptional departure from ordinary practice. It bears a correspondingly heavy

burden to show that a surreply is justified here, and it has not carried that burden.




3
 Moag incorrectly claims in its Motion for Leave to File Surreply that surreplies are “routinely permit[ted].” On the
contrary, this Court “generally does not permit surreply memoranda to be filed,” Cullison v. Queen Anne’s Cty.,
2016 U.S. Dist. LEXIS 120383, at *11 (D. Md. Sept. 6, 2016), consistent with its repeated statements that surreplies
are disfavored. Review of the Court’s many precedents denying leave to file a surreply underscores that, while there
are exceptional circumstances that justify granting leave, a surreply is never “routinely” granted. To wit, the very
case Moag cites for its incorrect position said nothing about routine, made clear that surreplies are rarely granted,
and denied the request for a surreply. Marshall v. Capital View Mut. Homes, 2013 U.S. Dist. LEXIS 92597, at *6-7
(D. Md. July 2, 2013).

                                                       - 10 -
III.    MOAG USES THE SURREPLY AS                        ANOTHER         OPPORTUNITY          TO
        GENERATE NEGATIVE PUBLICITY

       Since the inception of this 1782 proceeding, Moag’s principal, John Moag, has threatened

to create a chaos for Petitioner unless he withdraws his legal action. In a text message sent from

John Moag to Dan Snyder on September 17, 2020, Mr. Moag states the following:

       Hey Dan—My lawyers sent me your filing in which you are representing yourself
       Pro Se. I’d be glad to represent myself Pro Se but only private discussions with you
       as well. That requires a business deal, not a legal process. If you continue your
       game, you know what I know and what I have never spoken about. And you know
       it has nothing to do about the media shit . . . . . it’s the more serious shit.

       If you want to get a clean conclusion, let me know. If you want a shit show, we are
       on for that too.

       John

See Exh. B (Dkt. No. 12-2) 31-32.

       Moag’s Surreply attempts to accomplish the very “shit show” Mr. Moag threatened from

the outset: it is inundated with citations and references to both negative publicity and false

allegations against Petitioner and his counsel. For instance, Moag claims in its Surreply: “the

deluge of negative publicity Snyder generates daily . . . .”; that the proceeding “cannot be

allowed to expand into a fishing witch hunt for Snyder to ‘investigate’ literally thousands of

articles and pervasive adverse bad publicity that surround him daily, whether about Washington

Football Team cheerleaders or abused employees, unhappy neighbors or business dealing”; that

in “the last three months . . . [there has] been more negative press about Dan Snyder than perhaps

any other public figure in Washington, D.C., negative press includes allegations of prior sexual

misconduct; allegations of salacious behavior involving the Washington Cheerleaders, lurid

misconduct during calendar shoots and offsite promotions”; and cites various articles that discuss

negative publicity in footnotes. See Cert. (Dkt. No. 16) 9-18. Critically, Moag attaches an



                                              - 11 -
Appendix of 110 pages of “negative” publicity regarding Petitioner. Id. at 22-132. There is

no other reason to include such references or that appendix except to attempt to create such

premeditated “chaos” for Petitioner and to further the corrupt disinformation campaign in which

Moag disingenuously denies playing any part.

        Moag further uses the Surreply as an opportunity to paint Petitioner in a dis-favorable

light by going outside the bounds of this proceeding. For instance, Moag cites to Petitioner’s

other 1782 proceedings in support of its argument that Petitioner’s requests are “fishing

expeditions.” However, Petitioner’s separate proceedings have absolutely no bearing on the

instant discovery dispute, in which Moag has admitted that it has additional responsive

documents but refuses to produce them.4 Moag also falsely interjects Petitioner’s purported

“animosity” toward Moag’s principal, John Moag, as the basis for the instant proceeding to find

a way to “blame” Moag “for his own bad reputation.” This is another unfounded statement that

is not relevant to the Court’s consideration of the discovery dispute but instead is strategically

placed to cast Petitioner in a bad light.

        Not only does Moag’s Surreply not meet the procedural and meritorious standards set

forth in the Federal and Local Rules, Moag uses this pleading as an opportunity to advance its

own agenda of generating negative publicity about and otherwise casting Petitioner in a bad

light. In fact, doing so only reinforces to Moag’s efforts to further the corrupt disinformation


4
  It bears noting that four other District Courts have recently granted Petitioner’s Section 1782 petitions seeking
discovery in aid of the Indian Proceeding – and by doing so, confirmed that Petitioner’s requests are meritorious and
justified, not “fishing expeditions” as Moag claims. See In re Application of Daniel Snyder for an Order Directing
Discovery from New Content Media Inc. d/b/a MEA WorldWide Pursuant to 28 U.S.C. § 1782 (C.D. Cal., Misc.
Action No. 2:20-mc-00076); In re Application of Daniel Snyder for an Order Directing Discovery from Mary Ellen
Blair and Comstock Holding Companies, Inc. Pursuant to 28 U.S.C. § 1782 (E.D. Va., Misc. Action No. 1:20-mc-
00023-LO-TCB); In re Application of Daniel Snyder for an Order Directing Discovery from Jessica McCloughan
and Friday Night Lights LLC Pursuant to 28 U.S.C. § 1782 (D. Col., Misc. Action No. 20-mc-00199-NRN); In re
Application of Daniel Snyder for an Order Directing Discovery from Precision Creations LLC Pursuant to 28
U.S.C. § 1782 (S.D. Tex., Case No. 4:20-mc-02665); In re Application of Daniel Snyder for an Order Directing
Discovery from The Ardent Group LLC Pursuant to 28 U.S.C. § 1782 (S.D. Tex., Case No. 4:20-mc-02867).

                                                       - 12 -
campaign in which it disingenuously denies playing any part. On this basis alone, the Court

should deny Moag’s requested relief.

 IV.    CONCLUSION

       Accordingly, for the reasons fully set forth above, the Court should deny Moag’s

requested relief or, alternatively, permit Petitioner to file a “surreply” under D. Md. Local Civil

Rule 105.2(a).


Dated: December 17, 2020                     Respectfully Submitted,


                                             REED SMITH LLP

                                             By: /s/Andrew C. Bernasconi
                                                Andrew C. Bernasconi (MD Bar No. 15780)
                                                1301 K Street NW
                                                Suite 1000, East Tower
                                                Washington, DC 20005
                                                Tel: (202) 414-9200
                                                abernasconi@reedsmith.com

                                             Rizwan A. Qureshi
                                             (Pro Hac Vice Motion Forthcoming)
                                             1301 K Street NW
                                             Suite 1000, East Tower
                                             Washington, DC 20005
                                             Tel: (202) 414-9200
                                             rqureshi@reedsmith.com

                                             Jordan W. Siev
                                             (Pro Hac Vice Motion Forthcoming)
                                             599 Lexington Avenue, 22nd Floor
                                             New York, NY 10022
                                             Tel: (212) 521-5400
                                             jsiev@reedsmith.com

                                             TACOPINA, SEIGEL & DEOREO, P.C.
                                             Joseph Tacopina
                                             Chad D. Seigel
                                             275 Madison Avenue, 35th Floor
                                             New York, NY 10016

                                              - 13 -
jtacopina@tacopinalaw.com
cseigel@tacopinalaw.com
(Pro Hac Vice Motion Forthcoming)

Attorneys for Petitioner
 Daniel Snyder




 - 14 -
                              CERTIFICATE OF SERVICE

    I HEREBY CERTIFY that on this 17th day of December 2020, a copy of the foregoing

Opposition to Respondent’s Motion for Leave was electronically filed with the Court and

served upon all counsel of record, and the unredacted versions of the documents filed under

seal were sent via email to all counsel of record.

                                                     /s/Andrew C. Bernasconi
                                                     Andrew C. Bernasconi




                                            - 15 -
